I agree that the petition for a rehearing should be denied. So far as the first ground of the petition is concerned, however, I prefer to base my conclusion on a somewhat different reason from that given in the opinion of the court. The indictment in effect charges that the defendant with force of arms wilfully, feloniously and maliciously and without authority or justification by law discharged a pistol loaded with gunpowder and leaden bullets at and against one Leong Yip. It is stated in the first ground of the petition that "this honorable court apparently overlooked that the precise point urged by this defendant, as shown by the briefs and in the argument of the counsel for the defendant, was not that shooting off and discharging a pistol at and against another is not a charge that the bullet `hit the complainant' but on the contrary the point was that shooting off and discharging a pistol `at and against' another did not allege that said person received a corporal injury thereby in other words it did not allege that the person was injured or wounded thereby." This apparently is a concession by the defendant that the indictment sufficiently charges that the bullet that was fired from the pistol came in contact with the person of Leong Yip but it is urged that the court in its opinion overlooked the contention made in the defendant's brief and in the argument of his counsel that such allegation is insufficient to charge that a corporal injury was thereby inflicted on Leong Yip. It seems clear to me that a charge that a pistol loaded with gunpowder and leaden bullets was dischargedagainst the person of one at whom it was aimed is a charge that such person was thereby corporally injured. I know of no precedent for the proposition that if one wilfully, feloniously and maliciously and without authority or justification by law brings himself in contact with another, however slightly, or sets in motion a force that *Page 524 
results in such contact he has not thereby in a legal sense inflicted a corporal injury. The extent of the injury is wholly immaterial. It is not necessary that the contact should have caused an abrasion or brought blood or knocked the victim to the ground. It is not even necessary that the missile should have penetrated his clothing. In a case of assault and battery, if it is not necessary to prove a corporal injury other than the contact itself it certainly is not necessary to allege it in the indictment. It is obvious to my mind that the indictment charges an assault and battery with the kind of a weapon mentioned in the statute and it would avail the defendant nothing to be granted a rehearing on the first ground set out in the petition. I am in accord with the opinion of the court on the second ground of the petition.